Citation Nr: 1024878	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-30 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, including due to exposure to asbestos.

2.  Entitlement to service connection for emphysema, including 
due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from January 1981 to 
March 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that, in relevant part, denied service connection for chronic 
obstructive pulmonary disease and emphysema, including due to 
exposure to asbestos.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.  

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary of VA promulgated any 
regulations in regard to such claims.  However, VA has issued a 
circular on asbestos-related diseases. DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) provides guidelines for 
considering compensation claims based on exposure to asbestos.  
The information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1MR (M21- 
1MR), Part IV, Subpart ii, Chapter 2, Section C.  The Court has 
held that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  M21-1MR provides 
that inhalation of asbestos fibers can produce fibrosis and 
tumor, most commonly interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural effusion 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx, as well as the 
urogenital system (except the prostate) are also associated with 
asbestos exposure.  Thus, persons with asbestos exposure have 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C.

The applicable section of M21-1MR also notes that some of the 
major occupations involving exposure to asbestos include mining, 
milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  High exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers, and this is significant 
considering that, during World War II, U.S. Navy veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it was 
revealed that many of these shipyard workers had only recently 
come to medical attention because the latent period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease).  Id.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to the 
current version contained in M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C) of M21-1, Part VI, did not create a 
presumption of exposure to asbestos, including due to mere 
service aboard naval vessels.  Moreover, medical nexus evidence 
is required in claims for asbestos-related disease causally 
linked to alleged asbestos exposure in service.  VAOPGCPREC 4-
2000 (Apr. 13, 2000).  

In short, with respect to claims involving asbestos exposure, VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether or 
not there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  

The evidence of record contains diagnoses of chronic obstructive 
pulmonary disease and emphysema, and the Veteran's service 
personnel records confirm that he served aboard the USS Cayuga.  
In his March 2008 notice of disagreement, he stated that he was 
temporarily assigned to the deck division installing insulation 
which contained asbestos, and that he was "constantly breathing 
asbestos dust."  In a September 2008 statement, he remarked that 
his primary responsibility during his four-year enlistment was to 
remove the asbestos insulation from navy ships as they were being 
updated.  

The Board observes the Veteran also has a history of smoking.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 
175 (1999) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  These 
questions concern whether there is objective medical evidence of 
any residuals of the claimed in-service asbestos exposure as well 
as the relationship, if any, between the Veteran's chronic 
obstructive pulmonary disease and emphysema and the Veteran's 
service.  A medical opinion is therefore necessary.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2008) (a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).  

The provisions of 38 C.F.R. § 3.655 provide that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for an examination scheduled in 
conjunction with an original claim, the claim will be rated based 
on the evidence of record.

Accordingly, the case is REMANDED for the following action:  

1.  Contact the Veteran and ask him to 
identify the types of work he performed prior 
to and after service to ascertain whether 
there is any pre- or post-service exposure to 
asbestos.  

2.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for chronic obstructive pulmonary 
disease and emphysema since December 2009.  
After securing any necessary release, the RO 
should obtain the outstanding records and 
associate them with the claim file.

3.  Schedule the Veteran for a VA respiratory 
examination.  The examiner should conduct any 
diagnostic studies which would confirm, or 
rule out, residuals of asbestos exposure.  
The examiner should review the Veteran's VA 
claims folder, obtain a complete medical 
history related to respiratory function, and 
provide an opinion, with supporting 
rationale, as to (1) whether there is any 
objective medical evidence of residuals of 
asbestos exposure, and if so such residuals 
should be specified; and (2) whether it is at 
least as likely as not (50 percent or 
greater) that the Veteran's chronic 
obstructive pulmonary disease and/or 
emphysema is/are related to any incident of 
the Veteran's military service, to include 
alleged asbestos exposure.  If there are 
other, more likely causes of the claimed 
disabilities, those should be noted for the 
record.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

4.  After the development requested above has 
been completed to the extent possible, and 
any other indicated action accomplished, the 
issues of entitlement to service connection 
for chronic obstructive pulmonary disease and 
emphysema, including due to exposure to 
asbestos, should be readjudicated in light of 
all of the evidence of record.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a Supplemental Statement 
of the Case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

